Title: To Thomas Jefferson from Harry Innes, 4 July 1803
From: Innes, Harry
To: Jefferson, Thomas


          
            D. Sir, 
            Kentucky Frankfort July 4th. 1803
          
          The bearer of this letter James Morrison Esqr. who is the Supervisor for the District of Ohio, being called to the City of Washington on business, & among other considerations contemplates making proposals to supply the troops stationed on the Mississippi & its branches.
          Mr. Morrison deservedly stands high in the esteem of the people of this State. in saying this every thing is included which is necessary to recommend him as a gentleman of the first respectability among us & as such permit me sir, to recommend him to your acquaintance & civilities.
          Mr. Morrison’s place of residence & public character enables him to collect every information in the political line which may exist in this State; should you incline to make any inquiries in that way, he will answer them with pleasure, & on his representations you may implicitly rely.
          With considerations of great respect, & sincere wishes for a continuence of your health & happiness
          I am Dr. Sir your mo. ob. Servt.
          
            Harry Innes
          
        